[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                          FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                            ________________________ ELEVENTH CIRCUIT
                                                                JAN 08, 2009
                                  No. 08-13548                THOMAS K. KAHN
                              Non-Argument Calendar               CLERK
                            ________________________

                         D. C. Docket No. 05-22120-CV-AJ

FRED DIXON,


                                                               Plaintiff-Appellant,

                                      versus

MIAMI-DADE COUNTY,
a political subdivision of the
State of Florida,

                                                              Defendant-Appellee.


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (January 8, 2009)

Before HULL, PRYOR and HILL, Circuit Judges.

PER CURIAM:
      Appellant Dixon seeks reversal of a judgment dismissing his claim for

damages resulting from the entrance upon, inspection of, and ultimate demolition

of a building on his property.

      After extensive and somewhat troublesome litigation and the creation of an

extensive record, the district court determined that appellant had been afforded full

process insofar as the determination of the unsafe conditions of his building was

concerned and that this process included sufficient evidence to support that

determination.

      Appellant had also asserted a claim for damages because the inspector had

entered his premises without consent or warrant, a violation of the Fourth

Amendment. After the district court had entered the order referred to above to

dismiss the action, appellant moved for relief from and vacation of that order due

to the Fourth Amendment claim. In a detailed analysis of the record, the district

court concluded that the inspection, if it occurred as described, had taken place

more than four years prior to the action, so the statute of limitations had run and

the claim is time-barred.

      Our review of these two orders and the extensive record upon which they are

based demonstrates that the district court correctly analyzed the situation and that

the orders were correctly and lawfully entered. The judgment of the district court



                                           2
is

     AFFIRMED.




                 3